Citation Nr: 0616733	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
fracture to the left clavicle, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for right hip, left 
knee, lumbar spine, cervical spine, and high blood pressure 
disabilities.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969 and from May 1974 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to service 
connection for PTSD.  The RO sent the veteran a supplemental 
statement of the case (SSOC) in June 2005.  Subsequent to the 
June 2005 SSOC, and prior to certification of the veteran's 
appeal to the Board, the RO received additional VA medical 
records pertinent to his claim for entitlement to service 
connection for PTSD.  Consequently, the veteran's claim must 
be returned to the RO for consideration of the newly 
submitted evidence, and for issuance of an SSOC, prior to 
Board review of the veteran's claim.

The claims files indicate that the veteran is receiving 
Social Security Administration (SSA) disability benefits.  
While the RO has requested copies of the veteran's medical 
records from the SSA, such records have not been obtained.  
Another attempt should be made to obtain the veteran's SSA 
records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Pertaining to his claim of service connection for PTSD, the 
veteran reports a few service stressors.  He reports that his 
stressors occurred while he was with B Btry 2/19th Art A 
105mm unit of the 1st Cal. Div.  He reported that in 1969 
they defended the landing zone Rita and Carolyn.  His DD 214 
Form shows that he was with the HBS 1st, BN, 79th Artillery.  
The claims file does not contain the veteran's service 
personnel records.  These records are necessary in order to 
verify the veteran's assertion as to what unit he was in 
while in Vietnam.

An April 2005 rating decision denied the veteran's claim for 
an increased rating for a left clavicle disability, denied 
his claim for service connection for right hip, left knee, 
lumbar spine, cervical spine, and high blood pressure 
disabilities, and denied his request to reopen a claim for 
service connection for a right knee disability.  In May 2005, 
the veteran submitted a notice of disagreement with the 
denial of his claims.  The veteran has not been issued a 
statement of the case with respect to these claims.  Since 
there has been an initial RO adjudication of the claims and a 
notice of disagreement, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Obtain the veteran's complete 201 
personnel file.

3.  The RO should obtain a copy of any 
Social Security Administration disability 
determinations for the veteran, as well 
as the medical records considered in 
making such determinations.  The RO 
should inform the veteran of any records 
that are unobtainable. 

4.  The RO should obtain copies of all of 
the veteran's treatment records, 
including mental health therapy records, 
from the Columbia, South Carolina VA 
Medical Center dated from July 2005 to 
present.

5.  The RO must provide the veteran a 
statement of the case as to the claim for 
an increased rating for a left clavicle 
disability, his claim for service 
connection for right hip, left knee, 
lumbar spine, cervical spine, and high 
blood pressure disabilities, and his 
request to reopen a claim for service 
connection for a right knee disability.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed with respect to any 
issue, such claim should not be certified 
to the Board.  If a substantive appeal is 
filed with respect to any claims, subject 
to current appellate procedures, such 
claims should be returned to the Board 
for further appellate consideration, if 
appropriate. 

6.  Following the receipt of the 
additional evidence, if it is determined 
that further development of the claim of 
service connection for PTSD is necessary, 
such development should be accomplished, 
including making another request for 
verification of the veteran's service 
stressors and scheduling him for another 
VA examination.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue an 
SSOC, showing consideration of all 
evidence submitted since the June 2005 
SSOC, and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



